Peters, J.
(dissenting). I respectfully dissent. Even noting “that great deference will be accorded to * * * factual findings made by Family Court which had direct observation of and access to the parties and the professionals who testified * * * [which will] not [be] disturbed] * * * on appeal unless we find that they lack a sound and substantial basis in the record” (Matter of Angelina AA., 211 AD2d 951, 952, lv denied 85 NY2d 808), to accord such deference here mandates reversal since the court only detailed factual findings which supported petitioner’s contentions and failed to detail those which formed the basis of its determination that Daniella HH. was not a neglected child (see, Matter of Jose L. I., 46 NY2d 1024, 1025). Our examination of the record reveals a quantum of evidence which clearly preponderates in favor of a finding of neglect (see, Family Ct Act § 1046 [b]) with respect to the child Daniella (see, Family Ct Act § 1012 [f] [i] [B]).
In its own decision, Family Court found, by crediting the testimony of Mary Beth McManus, the child protective caseworker, and Ann Dillon, mental health evaluator for the Department of Social Services, that respondent was "overwhelmed, frustrated and without the physical, emotional and financial resources to care for two very young children, one of whom has special needs”. The court credited the statements made by respondent to petitioner’s employees that "she sometimes felt that she would hurt her daughter Daniella and *718[that] she expressed suicidal ideations”. Finally, the court found the evidence to "reveal[ ] that over the last six months [respondent] has resided in several temporary locations, none of which were ideal for the children * * * [and] that * * * [she] had a low frustration tolerance and a great deal of pent up anger, without possessing the necessary coping mechanisms to deal with these problems”.
At trial, respondent admitted that she had refused preventive services after an "indicated” report was made concerning Daniella and confirmed that she stated to McManus that she felt that she could have hurt her. Even when it was explained that an application was going to be made for the removal of Max II. and that she might be able to have Daniella at home while a service plan was devised and implemented, respondent still felt that Daniella’s "best interests” would not be served by her remaining with her since she continued to be fearful that she could hurt her. Finally, the record revealed that this anger and frustration continued even after Daniella’s removal.
Upon examination of the record and the factual findings made by the Family Court, coupled with the finding of neglect made with respect to the child Max and the reasons underlying that determination, I conclude that the Family Court erred when it failed to find that respondent posed an imminent threat to Daniella’s "physical, mental or emotional condition” (see, Family Ct Act § 1012 [f] [i] [B]; § 1012 [h]; § 1046 [a]; Matter of Stephanie WW., 213 AD2d 818; Matter of Tammie Z., 105 AD2d 463, affd 66 NY2d 1).
Accordingly, I would modify that portion of the order which dismissed that portion of the petition brought pursuant to Family Court Act article 10 as it pertained to the child Daniella, reinstate it, adjudicate said child to be neglected and remit the matter to Family Court for a dispositional hearing. Ordered that the order is affirmed, without costs.